DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-21 directed to an invention non-elected without traverse.  Accordingly, claims 12-21 have been cancelled as they are not proper for rejoinder.
Response to Amendment
The amendment filed 06/07/2022 has been entered.  Claim(s) 1-5 and 7-21 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 06/07/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-11 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Please cancel claims 12-21
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to teach or adequately suggest a method of performing laser sintering wherein one or more sintering laser pulses irradiate at least first irradiated target surface locations of a target surface followed by one or more pressing laser pulses that irradiate at least second irradiated target surface locations wherein the pressing laser pulses have a peak power density that is higher than a peak power density of the sintering laser pulses, wherein the first pressing laser pulse induces a pressure pulse by vaporizing material at the target surface and/or creating a plasma plume at the target surface, wherein right before the first pressing laser arrives the material is still at least partially melted form the sintering laser pulses.
In particular, the closest prior art, Burris et al. (US 2014/0271328 A1) herein Burris, as discussed in the Final rejection dated 03/07/2022, teaches an apparatus used for laser sintering of powdered material using multiple lasers, wherein the first laser performs the sintering process however Burris teaches that the first laser uses a higher power density than the second laser as opposed the instant claim 1 wherein the second laser uses a higher peak power density than the first laser.  The examiner submits that one of ordinary skill in the art would not have been motivated to change the second laser of Burris to use a higher power density than the first laser because the first laser of Burris is used for sintering while the second laser is used to anneal the fused sections [0018, Burris].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734